Citation Nr: 1403750	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1985, with a subsequent period of service with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for schizophrenia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file. 

In March 2011, the Board reopened the claim of entitlement to service connection for schizophrenia, expanded it to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In March 2011 and July 2012, the claim was remanded for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, although it will result in further delay of final adjudication of the Veteran's claim, the Board finds that additional development is necessary.
First, in the July 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain and associate with the claims folder records from the Dallas VA Medical Center (VAMC) dated from April 1988 to April 2002 and from July 2009 to the present, including reports of hospitalization dated in August 1988 in August 1989.  The records provided by the Dallas VAMC are dated from August 1988 to July 2009.  However, treatment records dated beyond July 2009 to the present have not been associated with the claims file and there is no indication that such records do not exist.  Further, records dated in January 2012 from the Central Texas Health Care System (CTHCS) reflect that the Veteran continues to receive psychiatric treatment by the Dallas VAMC.  Because a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, the claim must be remanded again, so that the requested VAMC records can be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Second, the July 2012 Board remand directed a VA examiner to review the claims file, including the April 2011 VA examination report and May 2011 addendum, and provide an addendum that answers whether the Veteran's schizophrenia, paranoid type, and/or diagnosed depressive disorder were incurred in or aggravated in the line of duty during a period of active duty for training (ACDUTRA) from June 14 through June 27, 1987, from June 25 through July 8, 1988, or from July 16 through July 29, 1989, with supporting rationale.  Although the October 2012 VA examiner answered these questions in the negative, no rationale was provided for the opinions.  Therefore, the Veteran's claim must also be returned for further action in this regard.  Id. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder records from the Dallas VAMC dated from July 2009 to the present.

2.  Then forward the claims folder to the examiner who provided the October 2012 VA opinions for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the entire claims file, including the April 2011 VA examination report, May 2011 addendum, and the October 2012 VA medical opinions, and provide an addendum that addresses the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed schizophrenia, paranoid type was incurred in or aggravated in the line of duty during a period of ACDUTRA from June 14 through June 27, 1987, from June 25 through July 8, 1988, or from July 16 through July 29, 1989?  In addressing this question, please provide a comprehensive rationale for any conclusion reached.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder was incurred in or aggravated in the line of duty during a period of ACDUTRA from June 14 through June 27, 1987, from June 25 through July 8, 1988, or from July 16 through July 29, 1989?  In addressing this question, please provide a comprehensive rationale for any conclusion reached.

In offering any opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and a continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the claim remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


